Name: 92/278/EEC: Council Decision of 18 May 1992 confirming the consolidation of the EC-Japan Centre for Industrial Cooperation
 Type: Decision
 Subject Matter: cooperation policy;  Asia and Oceania;  research and intellectual property;  soft energy;  European construction;  teaching
 Date Published: 1992-05-26

 26.5.1992 EN Official Journal of the European Communities L 144/19 COUNCIL DECISION of 18 May 1992 confirming the consolidation of the EC-Japan Centre for Industrial Cooperation (92/278/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the EC-Japan Centre for Industrial Cooperation was founded in 1986 with a view to contributing to industrial cooperation between the Community and Japan; Whereas the Council in its conclusions of March 1987 noted with interest the launching of the Centre's pilot phase and welcomed industry's contribution towards its implementation; Whereas the Council on 26 November 1990 approved the conclusions of the Commission's communication on industrial policy in an open and competitive environment; Whereas the Commission was called on to continue its industrial policy work also bearing in mind:  the evolution of the economic situation and of the strategies of the major non-EEC industrialized countries and of the newly-industrialized countries,  the need for an appropriate use of the instruments available to the Community in order to strengthen the technological capabilities and the competitiveness of the European industrial system; Whereas the work of the EC-Japan Centre for Industrial Cooperation contributes to the Community's work in the field of industrial policy; Whereas the Centre is co-financed by the general budget of the European Communities, MITI and contributions from industry of both Parties; Whereas the Centre, so far run as a pilot project, has proved successful by providing mainly management training programmes for a growing number of business managers of Community undertakings, as well as information on the Japanese business environment; Whereas the Centre's supervisory board has concluded that the Centre's activities are promising, meriting strong backing by both major sponsors, the Commission and MITI, and that it should be consolidated; Whereas, therefore, this proposed consolidation should be confirmed and the Centre should be established as an EC-Japan common venture; Whereas the Treaty does not provide, for the adoption of this Decision, powers other than those of Article 235, HAS DECIDED AS FOLLOWS: Article 1 The consolidation of the EC-Japan Centre for Industrial Cooperation and its establishment as a common venture between the Community and Japan are hereby confirmed on behalf of the European Economic Community. Article 2 The goal of the EC-Japan Centre for Industrial Cooperation is to contribute to industrial cooperation between the Community and Japan, notably by organizing management training programmes for European business executives, providing information on the Japanese business environment and opportunities, and offering programmes for European alternative-energy specialists. Article 3 The EC-Japan Centre for Industrial Cooperation is located in Tokyo, Japan. Article 4 The Centre is jointly financed by the Government of Japan, the Community and private sponsors. Article 5 This Decision shall take effect on the day of its publication. Done at Brussels, 18 May 1992. For the Council The President Arlindo MARQUES CUNHA (1) OJ No C 173, 4. 7. 1991, p. 4. (2) OJ No C 94, 3. 4. 1992.